OFFICE   OF THE ATTORNEY    GENERAL    OF TEXAS
                         AUSTIN




Honorable Joe Kunechlk, Commlesioner
Bure8u of Labor Stetletlcs
Austin, Texas
Dear sir:



          This will be In
February 7, 1941, r8qUeeti
upon the matter sst forth
an08 renUered byFur Mr.                     lntlng ua with the
baokground of this matter.
                                        a boxer; dohn Doe hi8
                                         suspended beoause of
hi8 failure to                            hi8 contract with
                                          t It ~111 be parmls-
slble for Blok                           er during the period
of supen,eion,                           he8 been the lnter-
pretatlon acoo
                                    that the contract is held
                                  08 Bloks ar8 We8 to oon-
                                  for the period of their mana-

                     b8118Ve you are 8ntirely OOrreot.
                    4-17~ of Vernon's Annotated Fenal Code


    powered end It is hereby made his duty to pro-
    mulgs.te@ny e,nd~11 reasonrblc rules End regu-
    1Atlona whioh May be nece6Fary for the purooae
    of enforcing ttie;7rzvisioneof thie Law. l *
    * *. The Coxnieslener of Labor is alao vested
    sna ha8 the power end.authorfty to revoke or
.




    Honorable Joe Kunschlk, Commissioner, Page #2


        suspend    the license or permit of any boxer,
        wrestler, manager, referee, matah-maker, time-
        keeper, second or promoter for violation of
        any rule or regulation which may be promulgated
        by the Commissioner of Labor or for the vlola-
        tion of any provision of this Law wkereln the
        penalty la not EpecIfIcal~y _orovlded.* * * .
        Any person who may be affected by any pehalty
        Imposed by the Com~i!':sslXIer
                                     of Lebor, or Is
        dissatlsfled with the same shall have the right
        to so-dealto any District bourt of Travis County,
        Texas; the trial shall be de nova and the pro-
        'cedure the ssme as other civil oases End upon
        such trial the court shsll have the ssme powers
        as the Commisslnner to impose the penalties here-
        in provided for the violation of any reasonable
        rule of the Commissioner or any provision of
        this Act wherein a penalty Is not specifically
        provided.*
              We assume that the lioense of Doe has been validly
    suspended by virtue of this Article and that no appeal has
    been taken to the District Court.
              hule 7 of the General Rulesznd Regulations of the
    Commi~tl:~nerof Labor, Chapter 2, reads a8 followe:
             'No promoter shall be allowed to contract
        for the services of a boxer, wrestler, referee,
        timekeeper, manbger, match-maker,  or 88cond
        unless he ?.s licensed by the Commlssloner of
        Labor, nor to enter into a contract for the eer-
        vices of or negotiate with eny boxer, wreetlBr,
        referee, timekepper, mane.ger,match-maker, or
        second whose llcenee has been suspended or re-
        voked.'
              Eule 26 provides:
             "If the contestant has no manager legally
         entitled to represent him the puree shall be
         paid to the said ccintestantIn the full amount
         due him under his contraot.*
L




    Honorable Joe Kunaohlk, Commissioner, Page #3


              Rule ,26 of the Boxing Rulea and ftegulatlone,
    Chapter 3, promulgated by the Commissioner provides in
    part:
              "Hsnanere-Contestants Contract.--In
         order that a contract between a boxer and a
         manager be recogniped the following require-
         ments are neoePeFry:

              "(1) Both manager and boxer shall have a
         valid llcenee;
              "In case managerial autiiorltyis temporar:~
         lly traneferred.to another person as acting
         manager, said acting manager shall:
              "(a) Hold a valid manager's license;
              "(b) Fresent written agreement, signed
                   by both manager and boxer;

              "(cl Flla copy of such written agreement
                   of transfer of authority with the
                   Commissioner of Labor for his ap-
                   proval."
              Certainly there is no prohibition in the Aot that
    would prevent a boxer from aotlng a8 his,own manager in the
    situation described in your letter. Moreover,  we think the
    Commissioner's rules and regulations also emply provide for
    such sltuatlons.
              Under those regulations a contract between the boxer
    and manager will ngt be reoognlzed by the Commlesloner unless
    both have a vslld lloense. The manager in question goes not
    have one. Moreover, EIpromoter le prohibited from negotiat-
    ing with a manager whose license has been suspended; and the
    rules fnrtherpvide   that if a contestant has no maneger
    legally entitled to represent him, he hlmselfehall be qald
    the full amount 2f any purse due him under a contraat.
Honorable Joe &pschIk,   Commlasloner, Page #4


          It la, therefore, our opinion and you are ad-
vised thet under Articles 614-1 - 614-17~ of Vernon's
Annotated Penal Code and the fiulesand Regulations of
the Commlesloner of f,
                     abor thereunder duly promulgated,
when the license of a manager has been.euspended Phe box-
er in qua&Ion may adt as his own manager or ma.ycontraot
for the services of another manager during the period of
suspension.
                                    Yours very truly
                               ATTORNEY GENEPAL,OF TEXAS


                               BY
                                         JameeL     &sullen
                                                  Aselstant
JDS:eJ

APPROVED MAR 18, 1941
                                         Approved
/s/ Gerald C. Mann                   Opinion Committee
ATTOFU?EXGE-     OF TEXAS           By B.W.B., Chairman